DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This action is in response to the Amendment filed on 02/24/2021.  Claims 28-32, 34-42 and 44-47 are amended, and claims 33 and 43 were previously cancelled.  Claims 28-32, 34-42 and 44-47 are currently pending.
Claim Rejections - 35 USC § 112
Claims 28-32, 34-42 and 44-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Regarding claim 28, the terms “item identifier”, “item identifier attribute” and “item identifier list” do not appear in the specification. 
Regarding claim 28, the limitation “identify, using the item identifier list, a content item including a second plurality of interactive elements corresponding to at least one of the one or more item identifiers of the item identifier list for at least one of the subset of the plurality of client devices” does not appear to be supported by the specification.  Paragraph [0044] states, in part, “A marketing response is determined by marketing system 157 based on the updated user device interest list and/or updated user profile (i.e., based on the ad interaction). For example, additional ads may be identified and displayed to the user through user device 103 based on the interaction data.”  There is no indication that the additional ads include “a second plurality of interactive elements” (i.e. the additional ads are dynamic ads) as stated by the claim.  
Independent claim 38 features claims similar to those of claim 28, and is therefore rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-32, 34-42 and 44-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 28, the terms “item identifier”, “item identifier attribute” and “item identifier list” are indefinite.  As indicated in the 112 (a) rejection, the terms do not appear to be 
Independent claim 38 features claims similar to those of claim 28, and is therefore rejected using the same rationale.
Dependent claims are rejected as well because they inherit the limitations of the independent claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 28-32, 34-42 and 44-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Representative independent claims 28 recites (additional limitations crossed out):
A system comprising:
a data processing system comprising at least one processor[[;]] and at least one memory to:


identify, for each interaction dataset of the plurality of interaction datasets, an association between the interactive element identified in the interaction dataset and a corresponding item identifier;
determine, for each interaction dataset of the plurality of interaction datasets. based on associations between interactive elements identified in the plurality of interaction datasets and the corresponding item identifiers, a plurality of item identifier attributes to which to assign the interaction dataset;
assign, to an attribute category defining at least one item identifier of the plurality of item identifier attributes, a subset of the interaction datasets that correspond to the at least one item identifier attribute of the plurality of item identifier attributes;
determine, for the at least one item identifier attribute, that a number of spoken interactions with one or more plurality of interactive elements associated with the at least one item identifier attribute across the plurality of content items exceeds a threshold value; and
generate, responsive to the determination that the number of spoken interactions exceeds the threshold value, an item identifier list for the at least one item identifier attribute to include one or more item identifiers for a subset of the plurality of client devices associated with the subset of the interaction datasets
identify, using the item identifier list, a content item including a second plurality of interactive elements corresponding to at least one of the one or more item identifiers of the item identifier list for at least one of the subset of the plurality of client devices
The above limitations, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind, as well as performance of an advertising/marketing activity.  That is, other than reciting the steps as being performed by a “data processing system comprising at least one processor and at least one memory” (Claim 28), “one or more computer servers” (Claim 38), and “client devices”, nothing in the claim elements 
The judicial exception is not integrated into a practical application.  In particular, the claims only recite the additional elements of a “data processing system comprising at least one processor and at least one memory” (Claim 28), “one or more computer servers” (Claim 38), and “client devices” to perform the steps.  These additional elements are recited at a high level of generality (see at least Paras. [0052]-[0069]) such that they amount to no more than mere instructions to apply the exception using generic computing components.  The claims also recite “provide a plurality of content items for display within webpages on a pluralitv of client devices, each content item including a respective plurality of interactive elements corresponding to a respective plurality of item identifiers”, and “receive, from the plurality of client devices, a corresponding plurality of interaction datasets, each interaction dataset of the plurality of interaction datasets corresponding to a plurality of spoken interactions responsive to a spoken interaction with at least one of the plurality of interactive elements on one of the plurality of content items, the interaction dataset  i)  corresponding to the respective spoken interaction performed on a corresponding client device of the plurality of client devices to interact with an interactive element of a respective  content item, ii)  identifying the interactive element of the respective content item of the plurality of content items, and iii)  including an identifier of the corresponding client device associated with the spoken interaction”.  However, these elements are merely extra-solution activity.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are therefore still directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a data processing system comprising at least one processor and at least one memory” (Claim 28), “one or more computer servers” (Claim 38), and “client devices” to perform the steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the elements of “provide a plurality of content items for display within webpages on a pluralitv of client devices, each content item including a respective plurality of interactive elements corresponding to a respective plurality of item identifiers”, and “receive, from the plurality of client devices, a corresponding plurality of interaction datasets, each interaction dataset of the plurality of interaction datasets corresponding to a plurality of spoken interactions responsive to a spoken interaction with at least one of the plurality of interactive elements on one of the plurality of content items, the interaction dataset  i)  corresponding to the respective spoken interaction performed on a corresponding client device of the plurality of client devices to interact with an interactive element of a respective  content item, ii)  identifying the interactive element of the respective content item of the plurality of content items, and iii)  including an identifier of the corresponding client device associated with the spoken interaction” do not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional functions.    The providing of a content items (i.e. ads) to a device, and the receiving of interaction datasets are deemed conventional as evidenced by Symantec which featured receiving or transmitting data over a network.  The performance of conventional functions by generic computers does not provide an inventive concept. Therefore the claims are not found to be patent eligible.
Claims 29-32 and 34-37 are dependent on claim 28, and include all the limitations of claim 28.  Claims 39-42 and 44-47 are dependent on claim 38, and include all the limitations of claim 38.    Therefore, they are also found to be directed to an abstract idea.  The dependent claims have not been found to integrate the judicial exception into a practical application, or provide significantly more than the abstract idea since they merely serve to further narrow the abstract idea.  Therefore, the dependent claims are found to be directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 


Claims 28, 29, 34, 35, 38, 39, 44, and 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meek (US 2008/0114639) in view of Barnes (US 2003/0065805), Dicker (US 2010/0191619), Shioda (US 2002/0044639), and Qu (US 8,655,695).
Regarding claim 28, Meek partially discloses a data processing system comprising:
At least one processor (Para. [0015]); and
At least one memory comprising computer-executable instructions that, when executed by the at least one processor, cause the at least one processor to:
provide a plurality of content items for display within webpages on a pluralitv of client devices, each content item including a respective plurality of interactive elements corresponding to a respective plurality of item identifiers.  Meek discloses a system wherein a user can download a series of websites featuring advertisements, and wherein client reporting components (i.e. interaction reporting module) on client computing systems track and report advertising interaction information (i.e. interactions with interactive elements) (Paras. [0023], and [0025]). However, the ads provided by Meek are not considered as “content items including a respective plurality of interactive elements corresponding to a respective plurality of item identifiers”.  Barnes teaches a system that features advertisements that advertise a plurality of products, and wherein portions of the display correlating to the advertised product may be clicked on by the user (Para. [0429]).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the ads of Meek to feature portions advertising several different products as taught by Barnes since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with 
Meek partially discloses receive, from the plurality of client devices, a corresponding plurality of interaction datasets, each interaction dataset of the plurality of interaction datasets corresponding to a plurality of spoken interactions responsive to a spoken interaction with at least one of the plurality of interactive elements on one of the plurality of content items, the interaction dataset  i)  corresponding to the respective spoken interaction performed on a corresponding client device of the plurality of client devices to interact with an interactive element of a respective  content item, ii)  identifying the interactive element of the respective content item of the plurality of content items, and iii)  including an identifier of the corresponding client device associated with the spoken interaction.  Meek discloses a client reporting component reporting user interaction information for a specific advertisement, and providing a GUID that is stored on the user’s computer (Paras. [0019], and [0025], and [0030]).  However, Meek does not disclose that the interaction events are spoken.  
Meek does not disclose identify, for each interaction dataset of the plurality of interaction datasets, an association between the interactive element identified in the interaction dataset and a corresponding item identifier.  Dicker discloses storing a user click stream that reflects the products viewed by users during browsing sessions (Para. [0107]).   It would have been obvious to one of ordinary skill in the art at the time of invention to modify Meek to store click stream data reflecting viewed products as taught by Dicker since it may be used to identify session-specific interests of a user (Para. [0166]).
Meek also does not disclose:
determine, for each interaction data set, based on the associations between interactive elements of the interaction data sets and the corresponding products or services, one or more product or service attributes to which to assign the interaction data set, each of the one or more product or service attributes defining a respective product or service category; 
assign, to a first attribute specific group of a plurality of attribute specific groups corresponding to the one or more product or service attributes, a subset of the interaction data sets that correspond to a first product or service attribute of the plurality of product or service attributes 
determine, for at least one item identifier attribute, that a number of spoken interactions with one or more of the plurality of interactive elements associated with the at least one item identifier attribute across the plurality of content items exceeds a predetermined threshold value; 
Dicker teaches a system that tracks a user’s “click stream” (i.e. interactive data set) to determine “items of known interest” (i.e. assigns attributes to the clicked items) and recommends items that are similar (i.e. assign interactive data set to a subset corresponding to a first product) (Para. [0167).  The Examiner asserts that since the claim does not indicate a defined threshold, that the threshold may be a single interaction.  It would have been obvious to one of ordinary skill in the art to modify Meek to recommend items similar to what a user has previously to what a user has previously clicked as taught by Dicker since it would allow users access to information about products beyond which they have expressed an explicit interest in.  Further, it has previously been established that Barnes teaches ads featuring multiple elements.  Therefore, the combination of Meek, Barnes, and Dicker discloses the claimed limitations with the exception that the interaction events are spoken.  Shioda teaches a system that receives voice instructions (i.e. spoken interactions) to select ad information (Paras. [0079]-[0080]).  It would have been obvious to one of ordinary skill in the art to modify the system of Meek (i.e. reporting of ad interaction), Barnes (i.e. ads featuring multiple elements) and Dicker (i.e. recommendations based on interactions) to utilize voice instructions as taught by Shioda since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Meek also does not disclose generate, responsive to the determination that the number of spoken interactions exceeds the threshold value, an item identifier list for the  at least one item identifier attribute to include one or more item identifiers for a subset of the plurality of client devices associated with the subset of the interaction datasets. Qu teaches a system that segments users (i.e. generates interest list) based on target feature scores, wherein for user segmentation purposes user IDs are utilized, and wherein the segmentation may include users that have responded to a certain campaign or media in a specified time period (i.e. users that have exceeded a threshold value of interactions) (Fig. 4, Col. 10 Lines 5-55, Claim 1).  It would have been obvious to one of ordinary skill in the art to modify Meek to segment users as taught by Qu since it would allow for the targeting of specific segments that are most appropriate for advertising campaigns (Col. 1, Lines 63-66).
Meek also does not explicitly disclose identify, using the item identifier list, a content item including a second plurality of interactive elements corresponding to at least one of the one or more item identifiers of the item identifier list for at least one of the subset of the plurality of client devices.  Dicker discloses a system that presents a web page (i.e. content item) featuring list of recommendations (i.e. interactive elements) wherein the recommendations are based on at least a history of items viewed by the user (Para. [0058], Fig. 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Meek to present recommended items based on a user’s interaction history as taught by Dicker since it would allow for the presentation of content deemed to be relevant to the user.
Claim 38 feature limitations similar to those of claim 28 and is therefore rejected using the same rationale.
Regarding claim 29, Meek does not disclose the data processing system of Claim 28, wherein, when executed by the at least one processor, the computer-executable instructions further cause the at least one processor to: 
associate the content item of a content provider with the item identifier list; and
provide the content item for presentation on a first client device of the subset of the plurality of client devices based on the association between the content item and the first item identifier list.
Dicker teaches a system that provides a list of recommended items to a user (i.e. provides a list of content items on an interest list) (Para. [0167]).It would have been obvious to one of ordinary skill in the art to modify Meek to recommend items similar to what a user has previously to what a user has previously clicked as taught by Dicker since it would allow users access to information about products beyond which they have expressed an explicit interest in.
Claim 39 features limitations similar to claim 29 and is therefore rejected using the same rationale.
Regarding claim 34, Meek does not disclose The system of claim 28, wherein the spoken interactions include spoken input to initiate playback of a media file associated with an interactive element of a content item of the plurality of content items.  Shioda teaches a system that receives voice instructions to select desired advertisement information, and wherein the advertisement information is displayed in response (Paras. [0079]-[0080]).  It would have been obvious to one of ordinary skill in the art to modify the system of Meek to utilize voice instructions for display of ad information as taught by Shioda since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as 
Claim 44 features limitations similar to claim 34 and is therefore rejected using the same rationale.
Regarding claim 35, Meek does not disclose the system of claim 28, wherein for at least one of the plurality of content items, an interactive element of the respective plurality of interactive elements includes a media file.  Meek discloses a system wherein a user can download a series of websites featuring advertisements (i.e. composite content item with interactive elements), and wherein the advertisements include video advertising and graphical advertisements (i.e. media files) (Paras. [0023], [0028]).
Claim 45 features limitations similar to claim 35 and is therefore rejected using the same rationale

Claims 30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meek, Barnes, Dicker, Shioda and Qu, and in further view Bezos (US 7,254,552).
Regarding claim 30, Meek, Barnes, Dicker, Shioda, and Qu do not disclose the system of Claim 28, comprising the data processing system to: 
receive, from a client device of the plurality of client devices, interaction data indicative of a spoken interaction associated with the item identifier attribute; and 
update the item identifier list to include an identifier of the client device.
Bezos teaches a system that receives indications that other users in a user’s community have purchased a particular product that a user has clicked on (i.e. expressed interest), 
Claim 40 features limitations similar to those of claim 30 and is therefore rejected using the same rationale.

Claims 31 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meek, Barnes, Dicker, Shioda, and Qu, and in further view of Saka (US 2012/0066261).
Regarding claim 31, Meek, Barnes, Dicker, Shioda, and Qu disclose the system of Claim 28, wherein the item identifier list is specific to a pair including a first client device and a first item identifier attribute, and comprining the data processing system to: 
receive, from the plurality of client devices, second interaction datasets representative of a plurality of second spoken interactions, each second interaction data set associated with a corresponding second spoken interaction related to the first item identifier attribute; 
determine that a number of the second spoken interaction exceeds the threshold value; 
create, responsive to the determination of the number of the second spoken interactions exceeds the threshold value, a second item identifier list for a second client device and the first item identifier attribute pair, the second item identifier list associated with an identifier of the second client device;
These limitations are similar to those of claim 1, with the only exception being that they are related to a second user device.  However, the performance of these functions in relation to a second user device represents a mere duplication of parts.  See MPEP §2144 VI B, and In re Harza, 274 F.2d 669, 671; 124 USPQ 378, 380 (CCPA 1960), where it is stated that "the mere duplication of parts has no patentable significance unless a new and unexpected result is produced…".  As no unexpected result is produced by the performance of these functions relative to a second device, there is no patentable significance in doing so. 
Meek, Barnes, Dicker, Shioda, and Qu do not disclose merge the item identifier list and the second item identifier list into a third item identifier list for the first item identifier attribute.  Saka teaches a system that combines keywords associated with behavior histories for multiple users (i.e. combines multiple interest lists).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Meek, Barnes, Dicker, Shioda, and Qu to combine data related to the behavior of multiple users as taught by Saka since it would allow users to expand the range of their interests/preferences.
Claim 41 features limitations similar in scope to claim 32 and is therefore rejected using the same rationale.

Claims 32 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meek, Barnes, Dicker, Shioda, and Qu, and in further view Song (US 2011/0125577).
Regarding claim 32, Meek, Barnes, Dicker, Shioda, and Qu do not disclose the data processing system of Claim 28, comprising the data processing system to: 
update a profile associated with a first client device of the subset of the plurality of client devices using the spoken interactions corresponding to the first item identifier attribute.  Song teaches user profile information containing a cookie that identifies the user device (Para. [0014]), as well as the user’s browsing behavioral data (i.e. interaction events) (Para. [0019]).  The known technique of storing device information in a profile and updating said profile is applicable to the system of Meek, Barnes, Dicker, Shioda, and Qu as they all share characteristics and capabilities, namely, they are directed to providing advertisements to users.  One of Ordinary skill in the art would have recognized that applying the known technique of Song to the teachings of Meek, Barnes, Dicker, Shioda, and Qu would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems.  Further, the storage of device information and updating of a user's browsing behavior in the system of Meek, Barnes, Dicker, Shioda, and Qu would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow profiles to contain the most recent information in order to receive advertisements most relevant to the most recent browsing history.
Claim 42 features limitations similar to those of claim 32 and is therefore rejected using the same rationale.

Claims 36 and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meek, Barnes, Dicker, Shioda, and Qu, and in further view of White (US 9,785,722)
Regarding claim 36, Meek, Barnes, Dicker, Shioda, and Qu do not explicitly disclose the system of claim 28, wherein an interaction reporting module on at least one of the plurality of client devices includes a script executed by a browser on each of the plurality of client devices.  Meek discloses client reporting components, however Meek does not disclose that they are executed by a browser.  White teaches a system wherein a tracking script instructs a web browser to record a tracking record comprised of user interactions with a webpage (Claim 1).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Meek, Barnes, Dicker, Shioda, and Qu to utilize the teachings of White since all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 46 features limitations similar to claim 36 and is therefore rejected using the same rationale.

Claims 37 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Meek, Barnes, Dicker, Shioda, and Qu, and in further view of Wager (US 2007/0026871)
Regarding claim 37, Meek, Barnes, Dicker, Shioda, and Qu do not disclose the system of claim 28, comprising the data processing system to provide one or more content providers access to the item identifier list for the first item identifier attribute.  Wager teaches a system wherein a list of users of interest are provided to a content provider (Para. [0049]).  It would have 
Claim 47 features limitations similar to claim 37 and is therefore rejected using the same rationale.
Response to Arguments
Applicant's arguments filed with respect to claims rejected under 35 U.S.C. 101 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that the claims provide an improvement to computer functionality and points to paragraph [0015] of the specification.  The Examiner respectfully disagrees.  The creation and management of a user device interest list fails to offer a technical solution to a technical problem.  Even if the claims “enable[d] more efficient selection and presentation of content”, this is merely an improvement to a business method.  Further, the specification fails to make no mention whatsoever of “improving managing of computing resources and network bandwidth”. 
Based on the above evidence, the rejections under 35 U.S.C. 101 are maintained.
Applicant's arguments filed with respect to claims rejected under 35 U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues with substance:
Applicant argues that none of the references disclose “identifying, by the one or more computer servers, using the item identifier list, a content item including a second plurality of interactive elements corresponding to at least one of the one or more item identifiers of the item identifier list for at least one of the subset of the plurality of client items”.  The Examiner respectfully disagrees and points to the body of the rejection above. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0070228; Para. [0175] describes maintaining a map between the URL and the related product
US 2003/0204447; Para. [0179] describes a table that maps URLs to products
US 2003/0212619; Para. [0052] describes using advertisement response history to determine user interest

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE G ROBINSON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE G ROBINSON/Examiner, Art Unit 3681          

                                                                                                                                      /SAM REFAI/Primary Examiner, Art Unit 3681